Citation Nr: 0806490	
Decision Date: 02/26/08    Archive Date: 03/03/08

DOCKET NO.  04-22 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to service connection for tinnitus.

2. Entitlement to service connection for hearing loss.

3. Entitlement to service connection for a bilateral shoulder 
disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
July 1968 to December 1976.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in August 2002, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, CA.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In its remand of April 2006, the Board asked the RO to verify 
the veteran's period of active duty from July 1968 to 
December 1970 and to obtain the service medical records for 
this period of service. 

Although the period of service was verified and records from 
the Iowa National Guard were obtained, the Board does not 
find that the service medical records for the period of 
service from July 1968 to December 1970 were requested. 

Accordingly, the case is REMANDED for the following action:

1. Request service medical records for the 
period of service from July 1968 to 
December 1970.  

2. If the additional evidence bears on the 
claims, determine whether the medical 
evidence is sufficient to decide the 
claims and, if not, obtain the appropriate 
VA examination and medical opinion. 

3. After the development requested is 
completed, adjudicate the claims.  If any 
benefit sought remains denied, furnish the 
veteran a supplemental statement of the 
case and return the case to the Board.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



